Exhibit 10.2

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (this “Agreement”) is made as of this 22nd day of March,
2007 (the “Effective Date”), by and among Greens Worldwide Incorporated, an
Arizona Corporation (“GRWW”), AJW Partners, LLC, a Delaware limited liability
company (“AJW Partners”), AJW Offshore, Ltd., a Caymans Island corporation (“AJW
Offshore”), AJW Qualified Partners, LLC, a New York limited liability company
(“AJW Qualified Partners”), New Millennium Capital Partners, II, LLC, a New York
limited liability company (“New Millennium” and together with AJW Partners, AJW
Offshore and AJW Qualified Partners, “NIR”), Andara Corporation (“Andara”), and
Dutchess Advisors, LLC (“Dutchess”) (each individually a “Party” and
collectively the “Parties”).

RECITALS:

A. Pursuant to that Securities Purchase Agreement dated as of the date hereof
and other agreements, instruments and documents executed in connection therewith
(collectively, the “Restructure Documents”), NIR and GRWW have agreed to
restructure certain convertible notes and warrants held by NIR pursuant to that
Securities Purchase Agreement dated as of September 16, 2005, that Securities
Purchase Agreement dated as of July 31, 2006, that Securities Purchase Agreement
dated as of September 19, 2006, that Letter Agreement dated as of October 13,
2006, and that Letter Agreement dated as of November 20, 2006 (collectively, the
“Prior NIR Agreements”).

B. Pursuant to that letter agreement among GRWW, Andara and Dutchess dated
September 7, 2005 (the “Andara Agreement”), Andara and Dutchess are entitled to
receive certain payments, fees and warrants from GRWW.

C. The Parties desire to terminate the Prior NIR Agreements and the Andara
Agreement and any and all other agreements, statements, instruments (including,
without limitation, warrants and notes), certificates or other documents between
or among GRWW and any of NIR, Andara and/or Dutchess except the Restructure
Documents (collectively, the “Documents”) in exchange for the consideration
received pursuant to the Restructure Documents.

D. Each of NIR, Andara and Dutchess desire to release GRWW from any potential
claims, known and unknown, it may have against GRWW as provided in this
Agreement, and GRWW desires to release NIR, Andara and Dutchess, from any
potential claims, known and unknown, it may have against any of them as provided
in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:

1. TERMINATION OF THE DOCUMENTS. The Documents are hereby declared to be null
and void and of no further force and effect.

 

1



--------------------------------------------------------------------------------

2. RELEASE OF CLAIMS BY EACH PARTY. In consideration of the promises recited in
this Agreement, each of NIR, Andara and Dutchess, on behalf of its successors,
assigns, officers, directors, managers, shareholders, members, attorneys,
agents, employees and representatives, hereby does, knowingly and voluntarily,
release, acquit and forever discharge GRWW, and its successors, assigns,
officers, directors, shareholders, attorneys, agents, employees and
representatives, from any and all claims, suits, demands, causes of action,
debts, damages, costs, losses, obligations, judgments, charges, expenses, dues,
sums of money, accounts and controversies of whatever kind or nature, direct or
indirect, arising in tort or contract, whether known or unknown, contingent or
noncontingent, at law or in equity, which have arisen or may arise by reason of,
or in any matter, grown out of the subject matter of the Documents. This release
will apply to any actions taken or omissions made by GRWW that, at the time of
the execution of this Agreement, NIR, Andara or Dutchess are unaware.

In consideration of the promises recited in this Agreement, GRWW, on behalf of
its successors, assigns, officers, directors, shareholders, attorneys, agents,
employees and representatives, hereby does, knowingly and voluntarily, release,
acquit and forever discharge NIR, Andara and Dutchess, and their respective
successors, assigns, officers, directors, shareholders, attorneys, agents,
employees and representatives, from any and all claims, suits, demands, causes
of action, debts, damages, costs, losses, obligations, judgments, charges,
expenses, dues, sums of money, accounts and controversies of whatever kind or
nature, direct or indirect, arising in tort or contract, whether known or
unknown, contingent or noncontingent, at law or in equity, which have arisen or
may arise by reason of, or in any matter, grown out of the subject matter of the
Documents. This release will apply to any actions taken or omissions made by
NIR, Andara or Dutchess that, at the time of the execution of this Agreement,
GRWW is unaware.

3. AGREEMENT NOT TO FILE FUTURE SUITS OR CHARGES. By executing this Agreement,
each Party agrees never to file any lawsuits in any court (state or federal) or
to file any charges with local, state or federal administrative agencies
concerning the claims released in Section 2 of this Agreement. Each Party, by
signing this Agreement, also affirms that it has not filed, consented to be
filed, or presently is a party to any claim, complaint or action against any
other Party.

4. OTHER OBLIGATIONS. Each of NIR, Andara and Dutchess agree that, as of the
Effective Date, GRWW has no obligations to such Party, in any capacity, other
than its respective obligations set forth in the Restructure Documents.

5. REPRESENTATIONS AND WARRANTIES. The Parties represent and warrant to each
other that each of the following facts is currently true and will be true as of
the Effective Date:

(a) Each Party has full power to enter into, execute, deliver and perform all of
its obligations under this Agreement, including, without limitation, the release
of claims set forth in Section 2 of this Agreement.

 

2



--------------------------------------------------------------------------------

(b) This Agreement has been duly executed and delivered. It constitutes a legal,
valid, and binding agreement and is enforceable according to its terms.

(c) No other person or entity is a necessary party to this Agreement to
accomplish completely the purposes of this Agreement.

(d) Each Party has had the opportunity to review this Agreement with counsel,
has fully considered the effect of this Agreement and has voluntarily executed
and delivered this Agreement after such review and consideration.

6. CONSTRUCTION OF AGREEMENT. The following provisions and principles shall
apply to the interpretation, construction, and enforcement of this Agreement:

(a) The headings of each section of this Agreement are inserted for the
convenience of the parties and shall not affect or be considered in the
interpretation of this Agreement.

(b) Each Party has borne equal responsibility for the drafting of each provision
of this Agreement, including the provisions of this section, and no term or
provision shall be interpreted against or in favor of any Party by virtue of the
Party’s role in drafting this Agreement.

(c) When the context in which words are used in this Agreement indicates that
such is the intent, words in the singular number shall include the plural, and
vice versa, and words in the masculine gender shall include the feminine and
neuter genders and vice versa.

(d) Wherever possible each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

(e) The Recitals are part of this Agreement and are incorporated by reference.

6. BINDING EFFECT. This Agreement shall bind and inure to the benefit of the
Parties and their respective successors and assigns.

7. ENTIRE AGREEMENT. This Agreement and the Restructure Documents contain the
understanding of the Parties related to the subject matter hereof, and supersede
all prior or contemporaneous agreements, undertakings, contracts, offers and
acceptances of the Parties not set forth herein. This Agreement may not be
modified, amended, superseded, canceled or revoked, in whole or in part, except
in a writing signed by each Party.

8. COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The Parties authorize
each other to detach

 

3



--------------------------------------------------------------------------------

and combine original signature pages and consolidate them into a single
identical original. Any one of such completely executed counterparts shall be
sufficient proof of this Agreement. Confirmation of execution and delivery by
telecopy of a facsimile signature page shall constitute a legal, valid, and
binding execution of this Agreement by any Party so confirming.

9. ATTORNEY’S FEES. In the event that a Party is deemed to have breached the
terms of this Agreement by a court of competent jurisdiction, the breaching
Party shall be responsible for the non-breaching Party’s costs and reasonable
attorney’s fees.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Release Agreement to be
duly executed as of the date first above written.

 

GREENS WORLDWIDE INCORPORATED By:  

/s/ William Conwell

  William Conwell, President and CEO AJW PARTNERS, LLC By:   SMS Group, LLC  
By:  

/s/ Corey S. Ribotsky

    Corey S. Ribotsky, Manager AJW OFFSHORE, LTD. By:   First Street Manager II,
LLC   By:  

/s/ Corey S. Ribotsky

    Corey S. Ribotsky, Manager AJW QUALIFIED PARTNERS, LLC By:   AJW Manager,
LLC   By:  

/s/ Corey S. Ribotsky

    Corey S. Ribotsky, Manager NEW MILLENNIUM CAPITAL PARTNERS II, LLC By:  
First Street Manager II, LLC   By:  

/s/ Corey S. Ribotsky

    Corey S. Ribotsky, Manager

 

5



--------------------------------------------------------------------------------

ANDARA CORPORATION By:  

/s/

Name:  

 

Title:  

 

DUTCHESS ADVISORS, LLC By:  

/s/

Name:  

 

Title:  

 

 

6